FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS BERNAL ESTEVEZ and                   No. 09-72653
SILVA NEOFITA VALERIO, AKA
Neofita Valerio,                                 Agency Nos. A079-532-383
                                                             A079-532-384
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 10, 2011 **
                               San Francisco, California

Before: BEEZER, TALLMAN and CALLAHAN, Circuit Judges.

       Juan Carlos Bernal Estevez and Neofita Valerio Silva, natives and citizens

of Mexico, petition pro se for review of the decision of the Board of Immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appeals, denying their second motion to reopen, challenging the denial of their

underlying cancellation of removal application and seeking to apply for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      Petitioners contend that they are entitled to cancellation relief because their

United States citizen children will experience hardship if they return to Mexico and

because Neofita Valerio Silva has been diagnosed with major recurrent depression

with psychotic symptoms. The BIA did not abuse its discretion in denying

petitioners' second motion to reopen as time- and number-barred, and petitioners

may not reopen their cancellation of removal claim. See 8 U.S.C. §§

1229a(c)(7)(A) & (C)(1); 8 C.F.R. § 1003.2(b)(2) & (c)(2).

      Petitioners also contend that country conditions have changed in Mexico

thereby excusing the time and numerical bars to reopening their asylum,

withholding, and CAT claims. Petitioners contend that they will be persecuted

because they will be perceived as wealthy and potential kidnapping victims

because they are Mexicans returning from the United States, thereby entitling them

to asylum, withholding, and CAT relief. Petitioners failed to establish that they

qualify as a cognizable social group, and therefore did not demonstrate prima facie

eligibility for the asylum, and withholding relief requested. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (rejecting as a particular social

group “returning Mexicans from the United States”). Petitioners also failed to
establish that it was more likely than not that they would be tortured if returned to

Mexico, and thereby they failed to establish prima facie eligibility for CAT

protection. See id. at 1152.

      PETITION FOR REVIEW DENIED.